Citation Nr: 1120661	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for service connection for hearing loss and tinnitus.

The Board denied the Veteran's claims in June 2009.  In March 2010, the Veteran's attorney and the VA's General Counsel filed a joint motion with the Court of Appeals for Veterans Claims and The Court remanded the Veteran's case to the Board to afford the Veteran an examination relevant to his claimed disabilities.  The Veteran's claim was remanded by the Board in August 2010 and December 2010 for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Additional evidence was received after the issuance of the supplemental statement of the case in March 2011, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence consists of a lay statement from the Veteran's spouse attributing the Veteran's hearing problems to service.  This evidence is duplicative of evidence already of record, that is, lay statements regarding the etiology of the Veteran's hearing problems.  Accordingly, the Board finds that referral of the additional statement to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have been present during service or within one year following separation from service; and current tinnitus, first diagnosed after service, is not shown to be related to a disease, injury, or event of service origin.
2.  A bilateral hearing loss disability was not affirmatively shown to have been present during service or within one year following separation from service; current bilateral hearing loss disability, first diagnosed after service, is not shown to be related to a disease, injury, or event of service origin.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2009); 38 C.F.R. § 3.303 (2010).

2.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and service connection for bilateral hearing loss disability as a chronic disease may not be presumed.  38 U.S.C.A. §§ 1112, 1110, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in November 2006; a rating decision in January 2007; a statement of the case in October 2007; and supplemental statements of the case in October 2010, and March 2011.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's complete service medical records are not available in this case.  The claims file shows that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC).  In a September 2006 letter the Veteran was informed that his complete service medical records were unavailable.  The Veteran has had an opportunity to submit any records in his possession.

Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Pursuant to the December 2010 Board remand, the RO provided the Veteran with necessary authorization forms to obtain and associate with the claims file private medical records pertaining to treatment received after service, but the Veteran did not provide the requested information in the authorization forms.  VA has also obtained a medical examination and medical opinion in relation to the claims.  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

The Veteran asserts that he developed hearing loss and tinnitus due to hazardous noise exposure while serving in the Army, in his Military Occupational Specialty (MOS) was Infantryman.  He described routinely being exposed to noise from M-1, 30-Caliber Machine Guns, anti-tank guns, motor fire, and tanks firing during his training for the Korean Conflict.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2010).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The only available service medical record is the Veteran's April 1955 separation examination, which shows a result of 15/15 on a spoken voice hearing testing and no abnormalities with the Veteran's sinuses, ears, or drums.  The Veteran's service separation form shows that he was assigned to an infantry unit. 

After service, an audiological evaluation of the Veteran's hearing in May 1995 revealed hearing loss bilaterally, with 100 percent word recognition in the right and left ear.  A September 1997 private medical report recorded a finding of bilateral hearing loss.  The clinician diagnosed the right ear with sensorineural hearing loss at 90 decibels with a speech recognition of 92 percent in the right ear.  There was also both sensorineural and conductive hearing loss at 105 decibels and speech recognition of 100 percent in the left ear. 

A March 2003 private audiology record shows an assessment of left non-traumatic perforated tympanic membrane and left ear mixed conductive and sensorineural hearing loss, along with right sensorineural hearing loss.  The clinician noted right ear sensorineural hearing loss, presbycusis type, or age-related condition, and conductive hearing loss with a scarred tympanic membrane on the right and a perforated tympanic membrane on the left.  The etiology of the conductive hearing loss was not reported.  It was noted that the Veteran had been using hearing aids for eight years and had a history of right ear surgery.  The Veteran also reported slight and infrequent dizziness.

On private audiological examination in October 2010, a clinician diagnosed moderate to severe mixed hearing loss, bilaterally.  The Veteran reported no ear problems prior to service.  He denied any hearing loss or drainage while he was in service.  The Veteran related onset of hearing loss and drainage from the ears two years after service discharge.  He stated that in the 1970s he sought treatment for perforated eardrums.  His right ear drum was repaired.   

On VA audiological examination in October 2010, the Veteran reported excessive noise exposure during service.  He denied in-service trauma to the ears or treatment for ear infections in service.  The Veteran denied a current complaint of tinnitus and he could not recall his most recent episode.  The Veteran related onset of chronic ear infections in both ears two years after service, at which time he was treated for a ruptured eardrum.  Following an evaluation of the Veteran's hearing, the examiner diagnosed bilateral mixed hearing loss.  The examiner opined that hearing loss and tinnitus, which the examiner associated with the hearing loss, were less likely than not caused by or the result of military noise exposure.  The examiner noted that the Veteran, who was an excellent historian, reported onset of hearing problems two years post-military service, and subsequently underwent tympanoplasty in the right ear in the 1980s due to a ruptured eardrum.  The examiner explained that a history of a ruptured eardrum, post-service, was not consistent with a history of in-service noise exposure, as opposed to physical trauma to the ear or active middle ear pathology such as otitis media with effusion.  Accordingly, based on the fact that the Veteran exhibited mixed hearing loss and his reported treatment history, it was more likely than not that the Veteran's hearing loss was due to active middle ear pathology and not military noise exposure.  However, the examiner added that an opinion regarding the etiology of the Veteran's hearing loss was outside the scope of practice of an audiologist, such as herself.  

In a January 2011 addendum examination report, a different VA examiner, following an interview of the Veteran and a review of the claims file, opined that hearing loss and tinnitus were less likely than not caused by or the result of military noise exposure.  The examiner noted the Veteran's history of noise exposure in service and right tympanoplasty after service, with audiometric findings of right ear moderate to profound missed hearing loss, and severe to profound mixed hearing loss in the left ear.  The examiner explained that there was no evidence of active ear disease in service or for more than one year after discharge from service.  The examiner concluded that the medical etiology of the Veteran's hearing loss was due to active middle ear pathology and not military noise exposure.  

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.

The Veteran's service separation form shows that he was assigned to an infantry unit during the Korean Conflict.  His personal and lay statements elaborate that he was an infantryman and spent a considerable amount of time around M-1s (30-caliber machine gun), anti-tank guns, motors, and tanks firing.  That is credible evidence of potential acoustic trauma in a noisy environment.  Hensley v. Brown, 5 Vet. App. 155 (1993).  His assertions of suffering intense noise exposure during service may provide satisfactory lay evidence of service incurrence of hearing loss and tinnitus, even though there is no official record of such injury in service, because his service medical records are not available.  Thus, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  However, the evidence still must show a relationship between any current hearing loss or tinnitus and the Veteran's service.

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the evidence shows that the Veteran currently has diagnosis of hearing loss that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2010).  As tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability, the Veteran is competent to declare that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Having determined that the Veteran was as likely as not exposed to acoustic trauma in service and that he currently has diagnoses of tinnitus and bilateral hearing loss for VA disability purposes, the remaining question before the Board is whether there is nexus between the currently diagnosed tinnitus and hearing loss and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the Veteran attributes his hearing loss and tinnitus to in-service excessive noise exposure, it does not necessarily follow that there is a relationship between his current bilateral hearing loss and tinnitus, and service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value that the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The only available service medical record is the Veteran's April 1955 separation examination, which shows a result of 15/15 on a spoken voice hearing testing and no abnormalities with the Veteran's sinuses, ears, or drums.  The Board observes that the whispered and spoken voice hearing tests are not necessarily sufficiently sensitive to rule out the presence of a high frequency impairment.  Godfrey v. Brown, 8 Vet. App. 113 (1995) (whispered voice test cannot detect hearing loss with anywhere near the precision of an audiogram).  Therefore, the findings of normal hearing upon separation from service are of limited probative value to the analysis of these claims, particularly in light of the fact that the Veteran's complete service medical records are not in the claims file.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, there is no evidence contemporaneous with service from any other source to affirmatively show that bilateral hearing loss or tinnitus was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing loss or tinnitus within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of hearing loss in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

To the extent that the Veteran claims continuity of symptomatology of decreased hearing and ringing in his ears after the in-service excessive noise exposure and after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, private treatment records initially document hearing loss in 1995.  Examination findings in September 1997 showed right ear with sensorineural hearing loss, and sensorineural and conductive hearing loss in the left ear.  As the initial documentation of bilateral hearing loss of the sensorineural type is well beyond the one-year presumptive period for manifestation of hearing loss as a chronic disease, the Board finds that service connection cannot be established for hearing loss on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, in view of the lengthy period without evidence of treatment for hearing loss or tinnitus, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, while in his application for VA benefits and in a November 2010 statement the Veteran reported onset of hearing problems in service, that account is contradicted by the Veteran's reported medical treatment history on private and VA audiological evaluations in October 2010.  Specifically, on private audiological examination in October 2010, the Veteran denied any hearing loss or drainage while he was in service.  The Veteran related onset of hearing loss and drainage from the ears two years after service discharge.  Similarly, on VA audiological examination in October 2010, the Veteran denied in-service trauma to the ears and stated that he was not treated for ear infections in service.  The examiner noted that the Veteran, who was an excellent historian, reported seeking treatment for hearing problems two years after military service when he started suffering from chronic ear infections in both ears.  

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claims for benefits to be of lesser probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they contradicted his statements made in connection with audiological evaluations in October 2010.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.

As for service connection based on the initial diagnoses after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2010).

On the question of a medical nexus or causation, the VA examiner in January 2011 determined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to in-service noise exposure.  The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record, to include private and VA audiological evaluations in October 2010.  The Board notes that the VA examiner noted the Veteran's medical history which was positive for noise exposure in service, and discussed the Veteran's report of onset of symptoms of hearing problems two years after service, which was consistent with the recorded medical history in October 2010.  The examiner explained that there was no evidence of active ear disease in service or for more than one year after discharge from service.  The examiner concluded that the medical etiology of the Veteran's hearing loss was due to active middle ear pathology and not military noise exposure.  A rationale was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

Similarly, the VA examiner in October 2010 opined that hearing loss and tinnitus were less likely than not caused by or the result of military noise exposure.  The examiner explained that the Veteran's medical history of hearing problems two years after discharge from service, with a history of a ruptured eardrum, was not consistent with a history of in-service noise exposure, as opposed to physical trauma to the ear or active middle ear pathology such as otitis media with effusion.  Accordingly, based on the fact that the Veteran exhibited mixed hearing loss and his reported treatment history, it was more likely than not that the Veteran's hearing loss was due to post-service active middle ear pathology and not military noise exposure.  The Board finds that the medical opinions of the October 2010 and January 2011 VA audiologists are competent due to the education and training received as audiologists.  That competent medical evidence is uncontroverted by any contrary competent medical opinion and opposes, rather than supports, the claims.  

In balancing the lay opinions of the Veteran and his spouse against the medical opinion of the VA audiologists, the Board finds that the lay opinions are less probative.  Specifically, the Veteran's lay opinions have lesser value to prove an association or link between tinnitus and bilateral hearing loss, first diagnosed after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which neither the Veteran nor his spouse have been shown to have.  The Board finds that the opinions of the VA audiologists, who have the specialized education and training, are more probative and persuasive.  Therefore, the Board finds that the opinions of the VA audiologists outweigh the lay opinion of the Veteran and his spouse.

Therefore, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


